192 F.2d 659
CLAYv.CALLAWAY.
No. 13602.
United States Court of Appeals Fifth Circuit.
November 6, 1951.

Thos. W. Johnson, Macon, Ga., for appellant.
A. R. Lawton, Griffin B. Bell, Savannah, Ga., for appellee.
Before McCORD, RUSSELL and RIVES, Circuit Judges.
PER CURIAM.


1
The nature of this case sufficiently appears from the report on former appeal, 5 Cir., 177 F.2d 741, rehearing denied 178 F.2d 758. The case has now been heard fully by the district court, upon the record of the investigation before the railroad superintendent, upon oral testimony offered by the parties, and upon the examination of witnesses requested by the court. At the conclusion of the evidence the court entered detailed findings of fact and conclusions of law. In brief the court found that when the appellant was reinstated in December, 1943 there was no intention to clear his record of any charges other than those on which he had been tried and dismissed in August, 1943, and that thereafter as a result of a fair hearing of the appellant on May 19th and 20th, 1944, on other charges duly preferred against him, he was discharged. On a consideration of the record and of the briefs and arguments of counsel we find ourselves in agreement with the district judge. The appellant has had his full day in court, and the judgment is


2
Affirmed.